Src

Case: 1:21-cv-00191 Document #: 6 Filed: 04/09/21 Page 1 of 2 PagelD #:12

FILED

UNITED STATES DISTRICT COURT KO APR -9 2021
NORTHERN DISTRICT OF ILLINOIS
THOMAS G. BRUTON

JON" Alasn CLERK, U.S. DISTRICT COURT

a e of plaintiff or petitioner) APPLICATION TO PROCEED
WITHOUT PREPAYING FEES OR
vs. COSTS / FINANCIAL AFFIDAVIT

(NON-PRISONER CASE)

nie F Woctuno}o oe ows Case number: D | C | G

e of defendant sce wn
Kespensclicrzepoys Xn

be’ (nvel
Instructions: Please answer every question. Do not leave blanks.
If the answer is "0" or "none," say so.

 

Application: [am one of the parties in this case. I believe that I am entitled to the relief lam
requesting in this case. | am providing the following information under penalty of perjury in support of

my request (check all that apply):

 

 

 

 

He proceed in forma pauperis (IFP) (without prepaying fees or costs)
[to request an attorney

 

1. Are you employed?
[Wes Name and address of employer:

 

Total amount of monthly take-home pay:

anf,
VW Ino Date(s) of last employment s/h 020 Last monthly take-home pay: ! , y oO -

2. Ifmarried, is your spouse employed? BT Not married

 

[ves Name and address of spouse's employer:

 

Total amount of spouse's monthly take-home pay:

 

[| No Date(s) of spouse's last employment: Spouse's last monthly take-home pay:

3. Other sources of income / money: For the past 12 months, list the amount of money that you and/or
your spouse have received from any of the following sources:

 

(list the 12-mionth total for each)
Self-employment, business, or profession:
Income from interest or dividends:
Income from rent payments:
Pensions, annuities, or life insurance:
Disability or worker's compensation:
Gifts (including deposits into any accounts in your name):
Unemployment, public assistance, or welfare:
Settlements or judgments (include any that are expected):
Any other source of money:

\ we

PARARARAARAH
G
>
SF
~

;
i

Page 1 of 2
Rev. 2/2020

 
 

Case: 1:21-cv-00191 Document #: 6 Filed: 04/09/21 Page 2 of 2 PagelD #:13

4. Cash and bank accounts: Do you and/or your spouse have any money in cash or in a checking or
savings account? L_]yes o If yes, how much?

 

5. Other assets: Do you and/or your spouse own or have an interest in any real estate (including your
home), stocks, bonds, other securities, retirement plans, automobiles, jewelry, or other valuable
property (not including ordinary household furnishings and clothing)? Yes NSZIN 0

If yes, list each item of property and state its approximate value:

 

 

 

6. Dependents: Is anyone dependent on you and/or your spouse for support? [_]ves dno

If yes, please list their names (for minor children, use only initials); relationship to you; and how
much you and/or your spouse contribute toward their support each month:

7. Debts and financial obligations: List any amounts you owe to others:
Ke Vor a> ®& Kaew 7 oak howe Quy & glo

WN Arro.ndiak aorack sd

8. Provide any other information that will help explain why you cannot afford to pay court fees / hire an attorney:

LOAQ Wronnl- wend Wn asc auc and

 

 

 

 

 

1 . Nas Tc 2

  

Date:

 

Nplicant's signature aM

rinted namie

Page 2 of 2

Rev. 2/2020
